Case: 18-60785       Document: 00515251704         Page: 1     Date Filed: 12/30/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                     No. 18-60785                       December 30, 2019
                                   Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
ELSY DEL CARMEN GARCIA-VENTURA,

                                                  Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A208 678 245


Before BARKSDALE, HAYNES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Elsy del Carmen Garcia-Ventura, a native and citizen of El Salvador,
petitions for review of the Board of Immigration Appeals’ (BIA) dismissal of
her appeal from an Immigration Judge’s (IJ) denial of her applications for
asylum and withholding of removal. She fails, however, to address withholding
of removal.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-60785     Document: 00515251704       Page: 2   Date Filed: 12/30/2019


                                  No. 18-60785

      Regarding asylum, that claim is based on her partner’s acts of domestic
violence in El Salvador. She contends: the IJ erred in finding she failed to
show the Salvadoran government was unwilling or unable to control her
persecutor; the Attorney General’s decision in Matter of A-B-, 27 I. & N. Dec.
316 (Att’y Gen. 2018), erred by categorically barring domestic-violence-asylum
claims; and the BIA erred in holding her claimed particular social groups non-
cognizable.
      The BIA’s legal conclusions are reviewed de novo. Orellana-Monson v.
Holder, 685 F.3d 511, 517 (5th Cir. 2012) (citation omitted). Its factual
findings, including whether an alien is eligible for asylum, are reviewed for
substantial evidence and are affirmed unless the evidence compels a contrary
conclusion. Zhang v. Gonzales, 432 F.3d 339, 343–44 (5th Cir. 2005) (citations
omitted).
      Concerning the challenge to the finding by the IJ, an IJ’s findings and
conclusions are not reviewed unless they influenced the BIA’s reasoning.
Orellana-Monson, 685 F.3d at 517 (citation omitted). In this instance, and as
Garcia concedes, we do not review her challenges to aspects of the IJ’s decision
because it did not influence the BIA’s decision. See id. at 511 (citation omitted).
      To establish membership in a particular social group under 8 U.S.C.
§ 1101(a)(42)(A), an alien must demonstrate that she is a member of a “group
of persons that share a common immutable characteristic that [she] either
cannot or should not be required to change because [the characteristic] is
fundamental to [her] individual identit[y] or conscience[ ] ”.         Id. at 518
(citations and internal quotation marks omitted). Such a group must, inter
alia: be particular, exist independently of the harm asserted, and not be
defined circularly by the persecution suffered. Gonzales-Veliz v. Barr, 938 F.3d
219, 230–32 (5th Cir. 2019) (citations omitted).



                                        2
    Case: 18-60785    Document: 00515251704     Page: 3   Date Filed: 12/30/2019


                                 No. 18-60785

      Circuit precedent forecloses Garcia’s claim that Matter of A-B- erred by
categorically banning domestic-violence-asylum claims and that the BIA’s
reliance on it in this instance meant the BIA failed to perform the requisite
individualized analysis. See id. at 232 (concluding Matter of A-B- did not
categorically ban domestic-violence-asylum claims). The BIA’s opinion in this
instance constituted an individualized analysis. See id. To the extent Garcia
contends the BIA’s decision violated her due-process and equal-protection
rights because it arbitrarily categorically banned domestic-violence-asylum
claims, her contentions are unavailing because, as stated, Matter of A-B- did
not categorically ban such claims. See id.
      Regarding Garcia’s contention the BIA incorrectly concluded her claimed
particular social groups—“victims of domestic violence at the hands of their
domestic partner and unable to leave their domestic partner” and “victims of
domestic violence who are viewed as property by virtue of their positions within
a domestic relationship”—were not cognizable, these social groups are defined
by, and do not exist independently of, the persecution of their group members.
See id.
      DENIED.




                                       3